DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 55-57 and 59-60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao et al. (Mao; US Pub No. 2013/0123719 A1).
As per claim 55, Mao discloses a method of monitoring compliance of a patient with a patch dosage regimen and, where necessary, providing rapid, economical intervention when non-compliance is detected (paragraph [0033]), the method comprising:
receiving compliance information from a compliance determination module, wherein the compliance information includes whether the patient is complying with the patch dosage regimen and has been determined by the compliance determination module from data received from reader (paragraph [0007], lines 1-3; paragraph [0033]) configured to detect a patch tag of a patch (paragraphs [0019] & [0025]) comprising an active agent (paragraph [0006], lines 1-5).
As per claim 56, Mao discloses the method according to Claim 55, wherein the compliance module is further configured to identify the patient to be in non-compliance with the patch dosage regimen if a determination of a number of patches applied to a patient deviates from the patch dosage regimen (paragraph [0033], lines 10-14).
As per claim 57, Mao discloses the method according to Claim 56, wherein the method further comprises alerting a predetermined trained caregiver if the patient is in non-compliance with the patch dosage regimen (paragraph [0017], lines 8-10).
As per claim 59, Mao discloses the method according to Claim 57(paragraph [0017], lines 8-10).
As per claim 60, Mao discloses the method according to Claim 55(paragraph [0033], lines 12-14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 58, 66-74 and 188-189 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Cabiri et al. (Cabiri; US Pub No. 2018/0353740 A1).
As per claim 58, Mao teaches the method according to Claim 57.
Mao does not expressly teach wherein the predetermined patient caregiver is not a health care professional.
Cabiri teaches wherein the predetermined patient caregiver is not a health care professional (paragraph [0124]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the patient caregiver as a family member as taught by Cabiri, since Cabiri states in paragraph [0163] that such a modification would result in allowing a patient to be cared for at home.
As per claim 66, Mao teaches a method of assisting a patient not in compliance with a patch dosage regimen, the method comprising:
a) receiving an alert from an event manager that the patient is not in compliance with the patch dosage regimen, wherein the event manager has received compliance information from a compliance determination module, wherein the compliance information includes a determination that the patient is not in compliance with the patch dosage regimen and has been determined by the compliance determination module from data received from reader configured to detect a patch tag of a patch comprising an active agent (see rejection of claim 55 above).
	Mao does not expressly teach b) intervening to return the patient to compliance with the patch dosage regimen.
	Cabiri teaches b) intervening to return the patient to compliance with the patch dosage regimen (paragraph [0124], lines 3-11; paragraph [0133], lines 1-4).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the remote control as taught by Cabiri, in order to enable immediate control of drug administration by an authorized individual when an event is detected.
As per claim 67, (see rejection of claim 57 above) the method according to Claim 66, wherein the method is performed by a predetermined trained caregiver.
As per claim 68, (see rejection of claim 58 above) the method according to Claim 67, wherein the predetermined trained caregiver is not a health care professional.
As per claim 69, (see rejection of claim 60 above) the method according to Claim 66
As per claim 70, Mao in view of Cabiri further teaches the method according to Claim 66(Cabiri, paragraph [0133], lines 1-4).
As per claim 71, Mao in view of Cabiri further teaches the method according to Claim 66(Cabiri, paragraph [0124], lines 3-11).
As per claim 72, (see rejection of claim 61 above) the method according to Claim 66
As per claim 73, (see rejection of claim 62 above) the method according to Claim 72, wherein the cognitive disorder is Alzheimer's disease or Parkinson's disease.
As per claim 74, (see rejection of claim 63 above) the method according to Claim 66
As per claim 188, Mao teaches the method according to Claim 55.
Mao does not expressly teach wherein the active agent comprises a methylphenidate.
Cabiri teaches wherein the active agent comprises a methylphenidate (paragraph [0142], line 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the methylphenidate as taught by Cabiri, since 
As per claim 189, Mao teaches the method according to Claim 55.
Mao does not expressly teach wherein the active agent comprises an Opiate. 
Cabiri teaches wherein the active agent comprises an Opiate (paragraphs [0142]-[0144]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement one of the plurality of drugs as taught by Cabiri, since Cabiri states any one of a plurality of drugs may be administered in a transdermal manner.

Claims 61-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Valia et al. (Valia; US Pub No. 2008/0044461 A1).
As per claim 61, Mao teaches the method according to Claim 55
Mao does not expressly teach wherein the patient suffers from a cognitive disorder.
Valia teaches wherein the patient suffers from a cognitive disorder (paragraph [0002]).
As the prior art of Mao teaches patients experiencing forgetfulness or confusion, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the transdermal method and system for treating Alzheimer’s disease as taught by Valia, since both Mao and Valia are drawn towards treating a patient experiencing forgetfulness through the use of a medicated patch.
As per claim 62, Mao teaches the method according to Claim 55.
 wherein the cognitive disorder is Alzheimer's disease or Parkinson's disease.
Valia teaches wherein the cognitive disorder is Alzheimer's disease or Parkinson's disease (paragraph [0002]).
As the prior art of Mao teaches patients experiencing forgetfulness or confusion, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the transdermal method and system for treating Alzheimer’s disease as taught by Valia, since both Mao and Valia are drawn towards treating a patient experiencing forgetfulness through the use of a medicated patch.
As per claim 63, Mao teaches the method according to Claim 55
Mao does not expressly teach wherein the active agent comprises a cholinesterase inhibitor.
Valia teaches wherein the active agent comprises a cholinesterase inhibitor (paragraph [0030]).
As the prior art of Mao teaches patients experiencing forgetfulness or confusion, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the transdermal method and system for treating Alzheimer’s disease as taught by Valia, since both Mao and Valia are drawn towards treating a patient experiencing forgetfulness through the use of a medicated patch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Royds (US Pub No. 2011/0150766 A1): similar inventive concept
Taub et al. (US Pub No. 2013/0184547 A1): similar inventive concept

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684